                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    DAVID LAWERANCE ROBINSON,                                  3:18-cv-01605 (KAD)

          Plaintiff,

          v.

    ANDREW M. SAUL, COMMISSIONER
    OF SOCIAL SECURITY,1                                       February 11, 2020

          Defendant.

                      MEMORANDUM OF DECISION RE:
      PLAINTIFF’S MOTION TO REVERSE DECISION OF THE COMMISSIONER
           AND/OR TO REMAND TO THE COMMISSIONER (ECF NO. 13)
    AND DEFENDANT’S MOTION FOR AN ORDER AFFIRMING THE DECISION OF
                      THE COMMISSIONER (ECF NO. 14)

Kari A. Dooley, United States District Judge:

        David Lawerance Robinson (the “Plaintiff”) brings this administrative appeal pursuant to

42 U.S.C. § 405(g). He appeals the decision of Defendant Andrew M. Saul, Commissioner of the

Social Security Administration (the “Commissioner”), denying his application for disability

insurance benefits (“DIB”) pursuant to Title II of the Social Security Act (the “Act”). Plaintiff

moves to reverse the Commissioner’s decision or, in the alternative, to remand the case to the

agency based on: (1) the alleged failure of the Administrative Law Judge (“ALJ”) to analyze

whether the Plaintiff’s severe impairments met or medically equaled a listed impairment in

Appendix 1 of 20 C.F.R. Part 404, Subpart P, specifically with respect to a “closed period” of time

during which Plaintiff underwent three separate surgeries; (2) certain alleged errors committed by



1
 Plaintiff commenced this action against Nancy A. Berryhill as the Acting Commissioner of Social Security on
September 24, 2018. (ECF No. 1.) Andrew M. Saul became the Commissioner of Social Security on June 17, 2019.
Pursuant to Fed. R. Civ. P. 25(d), Commissioner Saul is automatically substituted for Nancy A. Berryhill as the named
defendant. The Clerk of the Court is requested to amend the caption in this case accordingly.
the ALJ which resulted in the ALJ improperly rendering his own medical judgments and

incorrectly formulating the Plaintiff’s residual functional capacity; (3) the ALJ’s alleged violation

of the “treating physician rule;” and (4) the ALJ’s alleged failure to consider all of the Plaintiff’s

limitations in the ALJ’s determination of the Plaintiff’s residual functional capacity.          The

Commissioner opposes each of these claims of error and moves for judgment on the pleadings

affirming its decision. For the reasons set forth below, the Plaintiff’s motion to reverse and/or

remand is GRANTED, the Commissioner’s motion for judgment on the pleadings is DENIED,

and the case is remanded to the ALJ principally for the ALJ to revisit certain evidence that he

appears to have overlooked in formulating the Plaintiff’s residual functional capacity, for the ALJ

to obtain updated medical opinion evidence, and for the ALJ to reconsider whether Plaintiff may

have been disabled for a “closed period” of one year or more that includes the nine-month period

of time during which Plaintiff underwent three back surgeries.

Standard of Review

       A person is “disabled” under the Act if that person is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(a). A physical or mental impairment is one

“that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” Id. §

423(d)(3). In addition, a claimant must establish that his “physical or mental impairment or

impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy . . . .” Id. § 423(d)(2)(A).




                                                  2
       Pursuant to regulations promulgated by the Commissioner, a five-step sequential

evaluation process is used to determine whether a claimant’s condition meets the Act’s definition

of disability. See 20 C.F.R. § 404.1520.        In brief, the five steps are as follows: (1) the

Commissioner determines whether the claimant is currently engaged in substantial gainful activity;

(2) if not, the Commissioner determines whether the claimant has “a severe medically

determinable physical or mental impairment” or combination thereof that “must have lasted or

must be expected to last for a continuous period of at least 12 months”; (3) if such a severe

impairment is identified, the Commissioner next determines whether the medical evidence

establishes that the claimant’s impairment “meets or equals” an impairment listed in Appendix 1

of the regulations; (4) if the claimant does not establish the “meets or equals” requirement, the

Commissioner must then determine the claimant’s residual functional capacity (“RFC”) to perform

his past relevant work; and (5) if the claimant is unable to perform his past work, the Commissioner

must next determine whether there is other work in the national economy which the claimant can

perform in light of his RFC and his education, age, and work experience. Id. §§ 404.1520 (a)(4)(i)-

(v); 404.1509. The claimant bears the burden of proof with respect to Step One through Step Four,

while the Commissioner bears the burden of proof as to Step Five. McIntyre v. Colvin, 758 F.3d

146, 150 (2d Cir. 2014).

       It is well-settled that a district court will reverse the decision of the Commissioner “only if

it is based upon legal error or if the factual findings are not supported by substantial evidence in

the record as a whole.” Greek v. Colvin, 802 F.3d 370, 374–75 (2d Cir. 2015) (per curiam); see

also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive”). “Substantial evidence is more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to




                                                 3
support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotations marks

and citation omitted).    “In determining whether the agency’s findings were supported by

substantial evidence, the reviewing court is required to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.” Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per curiam) (quotation marks and citation omitted).

“Under this standard of review, absent an error of law, a court must uphold the Commissioner’s

decision if it is supported by substantial evidence, even if the court might have ruled differently.”

Campbell v. Astrue, 596 F. Supp. 2d 446, 448 (D. Conn. 2009). The court must therefore “defer

to the Commissioner’s resolution of conflicting evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d

118, 122 (2d Cir. 2012), and can only reject the Commissioner’s findings of fact “if a reasonable

factfinder would have to conclude otherwise,” Brault v. Social Sec. Admin., 683 F.3d 443, 448 (2d

Cir. 2012) (per curiam) (quotation marks and citation omitted). Stated simply, “[i]f there is

substantial evidence to support the [Commissioner’s] determination, it must be upheld.” Selian,

708 F.3d at 417.

Background and Procedural History

       On March 5, 2015, Plaintiff filed an application for DIB pursuant to Title II of the Act.

Plaintiff initially alleged an onset date of October 27, 2013 (Tr. 186), which was based upon the

date that he was involved in a motor vehicle accident, but he later amended his onset date to July

1, 2014, which was the date that Plaintiff stopped working. (See Tr. 35–36.) Following that motor

vehicle accident, Plaintiff visited the Emergency Room at the Hospital of Central Connecticut with

complaints of back pain. (Stipulation of Medical Facts, hereafter “Stip.,” at 1, ECF No. 13-2.) In

the months that followed, Plaintiff’s physician, Dr. Tracy Gulling, reported that Plaintiff’s pain

was severe and increasing and that he completed physical therapy without success. (Id. at 1–2.)




                                                 4
On April 29, 2014, an MRI was ordered, which “revealed a mild disc bulge and posterior annular

tear at L3-LR, and that, at L5-S1, there was a small central and right paramidline disc protrusion

extending to the right lateral recess and proximal neural foramen, with an impression on the right

S1 nerve root in the lateral recess.”      (Id. at 2.)   Plaintiff underwent a laminectomy with

foraminotomy at L5-S1 on July 2, 2014, and was diagnosed with “disk herniation, L5-S1,

foraminal stenosis, and facet hypertrophy.” (Id.) On September 17, 2014, Plaintiff underwent a

second surgery—“a revision laminectomy, foraminotomy, and resection of recurrent disk

herniation,” and was diagnosed with “severe lumbar radiculopathy secondary to herniated nucleus

pulposus (HNP) L5-S1 on the right.” (Id. at 3.)

       Following the two surgeries, Plaintiff undertook a three-month course of physical therapy.

(Id.) His discharge summary of January 16, 2015 “noted 60-65% improvement but that progress

had reached a plateau, that claimant used a cane for community ambulating, had a decreased

tolerance for sitting, and had sought care from another doctor for pain management.” (Id. at 4.)

Dr. Lucien Parrillo, whom the Plaintiff saw for pain management, administered medial branch

block injections over L4 and L5 on December 30, 2014, but they provided only minimal relief.

(Id. at 5.) Dr. Parrillo noted that Plaintiff’s “activity levels were slowly declining due to pain and

weakness” and an MRI administered on March 11, 2015 “revealed status post right

hemilaminectomy with no recurrent protrusion.” (Id.) Plaintiff underwent another surgery on

April 16, 2015 based upon a showing of “end-stage disk disease with disk collapse and severe

foraminal stenosis large recurrence with both foraminal and paramedian disk protrusion and

herniation and formation of osteophytes,” and “failed advanced conservative therapy.” (Id. at 5–

6.) This procedure consisted of a circumferential fusion, an anterior diskectomy and fusion at L5-

S1, and a posterior fusion at L5-S1. (Id. at 6.)




                                                   5
       From June 10, 2015 to August 4, 2015, Plaintiff underwent another course of physical

therapy and reports from Plaintiff’s treatment providers around this time reflect both his

experiences of ongoing pain as well as slow improvements in his condition. (Id. at 6–7.) On

October 8, 2015, an MRI “revealed status post L5-S1 discectomy, anterior fusion, posterior fusion

with metallic hardware in place, and trace retrolisthesis at L3-4 with minimal end plate spurring

and slight annular disc bulge with minimal narrowing of the canal.” (Id. at 7.) Dr. Joseph Aferzon,

who performed all of Plaintiff’s surgeries, noted on October 20, 2015 that Plaintiff “still had lower

extremity weakness and used a cane, and noted early bridging and evolving fusion.” (Id.) On

January 14, 2016, Dr. Jeffrey Bash, who performed Plaintiff’s third surgery with Dr. Aferzon, was

consulted. “He found positive bilaterally straight leg raising,” “diagnosed retrolisthesis L3 upon

L4, lumbar pain and lumbar radicular syndrome,” and recommended, inter alia, a potential disc

replacement and a “lumbar epidural steroidal injection by Dr. Parrillo.” (Id. at 8.) On February 4,

2016, Dr. Parrillo administered bilateral transforaminal injections and five days later Dr. John

Fulkerson, an orthopedic physician, prescribed Plaintiff braces to support the weakness in his

lower extremities. (Id.) Plaintiff subsequently underwent a neuromodulation trial and enrolled in

a medical marijuana program, which Dr. Parrillo noted on June 20, 2016 “seemed to be helping

his overall pain.” (Id. at 9.) On December 29, 2016, Plaintiff underwent a spinal cord stimulator

trial which appeared to last five days. (Id.) On January 23, 2017, an MRI “revealed status post

laminectomy and fusion, with no evidence of focal disc protrusion or other abnormality, and a tiny

central disc protrusion with annular tear and no neural compromise at L3-4.” (Id.)

       On March 28, 2017, Dr. Parrillo completed a Medical Source Statement for Plaintiff’s DIB

application in which “[h]e assessed post-laminectomy syndrome, lumbar spine, with guarded to

poor prognosis, and with symptoms including chronic low back pain and bilateral leg weakness




                                                 6
and numbness.” (Id. at 10.) In an eight-hour workday, Dr. Parrillo estimated that Plaintiff could

stand or walk for less than two hours and sit for about two hours, with a need for hourly adjustments

and unscheduled breaks three to four times per day. (Id.) He advised that Plaintiff use a cane

when standing or walking “due to imbalance, insecurity, pain, and weakness.” (Id.) Dr. Parrillo

wrote that “Mr. Robinson has been totally disabled since his first surgery on 7-20-14 [sic], due to

post-lami syndrome, bilat. Osteoarthritis of knees & myofascial pain syndrome requiring surgical

intervention.” (Id. at 11.)

       Plaintiff’s claim for DIB was initially denied on July 14, 2015 and upon reconsideration

on December 10, 2015. Thereafter, a hearing was held before an ALJ on March 29, 2017. On

June 27, 2017, the ALJ issued a written decision denying Plaintiff’s application.

       In his decision, the ALJ followed the sequential evaluation process for assessing disability

claims. At Step One, the ALJ found that Plaintiff has not been engaged in substantial gainful

activity since the alleged onset date of July 1, 2014. (Tr. 15.) At Step Two, the ALJ determined

that Plaintiff had medically determinable severe impairments consisting of: (1) post-laminectomy

syndrome of the lumbar spine with spondylosis and radiculitis; (2) myofascial pain syndrome; (3)

degenerative joint disease in the bilateral knees; and (4) obesity. (Tr. 15.) The ALJ also found

that Plaintiff had a non-severe impairment in the form of obstructive sleep apnea. (Tr. 15–16.) At

Step Three, the ALJ concluded that Plaintiff did not have an impairment or combination thereof

that meets or medically equals the severity of a listed impairment in Appendix 1 of 20 C.F.R. Part

404, Subpart P. (Tr. 16.) At Step Four, the ALJ concluded that Plaintiff has the RFC to perform

sedentary work except that “he could only occasionally climb ramps and stairs, never climb

ladders, ropes or scaffolding, and could occasionally balance, stoop, kneel, crouch and crawl,” and

he could additionally “tolerate no concentrated exposure to vibration and no exposure to




                                                 7
unprotected hazards such as machinery and heights.” (Tr. 16.) The ALJ further found that Plaintiff

does not have the RFC to perform his past relevant work as a director of food operations, kitchen

manager, or cook. (Tr. 22.) Finally, at Step Five, the ALJ concluded that there are a significant

number of jobs in the national economy that Plaintiff could perform, such as a surveillance system

monitor, fund raiser, and credit card clerk. (Tr. 23.) Accordingly, the ALJ found that Plaintiff

was not disabled within the meaning of the Act.

       On August 22, 2018, the Appeals Council denied Plaintiff’s request for review, thereby

rendering final the ALJ’s decision. This appeal followed.

Discussion

       Plaintiff sets forth four bases upon which the Commissioner’s decision should be reversed.

He first asserts that the ALJ failed to determine whether his severe impairments meet or medically

equal a listing under the applicable regulations—specifically with respect to a “closed period” of

at least 12 months encompassing Plaintiff’s series of surgeries. He next asserts that the ALJ

improperly overlooked or “cherry picked” certain evidence to suit his own interpretation, thereby

incorrectly formulating Plaintiff’s RFC. Third, Plaintiff argues that the ALJ violated the “treating

physician rule” by assigning great weight to the opinions of non-examining physicians and only

partial weight to that of Plaintiff’s treating pain management physician, Dr. Parrillo. Lastly,

Plaintiff submits that the ALJ incorrectly formulated Plaintiff’s RFC by failing to include all of

the Plaintiff’s limitations. These issues are addressed seriatim.

       Whether Substantial Evidence Supports the ALJ’s Determination that Plaintiff’s
       Medically Determinable Impairments Did Not Meet or Equal a Listing

               Plaintiff’s Lumbar Spine Impairment

       The ALJ evaluated the Plaintiff’s lumbar impairment under Listing 1.04, which

encompasses “[d]isorders of the spine . . . resulting in compromise of a nerve root . . . or the spinal



                                                  8
cord.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04.2 As relevant here, to satisfy this listing the

impairment must be accompanied by:

         A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
         pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
         weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
         involvement of the lower back, positive straight-leg raising test (sitting and supine); or
         …

         C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings on
         appropriate medically acceptable imaging, manifested by chronic nonradicular pain and
         weakness, and resulting in inability to ambulate effectively, as defined in 1.00B2b.

Id.

         The ALJ concluded that the Plaintiff’s lumbar spine impairment did not satisfy this listing

because “[t]he most recent imaging of the claimant’s lumbar spine does not demonstrate any

abnormalities causing stenosis or nerve root impingement or encroachment” and because “findings

on physical and neurological examination does [sic] not demonstrate regular findings of positive

straight leg raise testing, muscle weakness or motor loss in his lower extremities, or observation

of the claimant’s gait demonstrating an [in]ability to ambulate effectively as defined in 1.00B2b.”

(Tr. 16.) Breaking down these conclusions as they apply to the respective sub-listing criteria, if

the ALJ is correct that the medical record provides insufficient evidence of nerve root compression,

sensory or reflex loss, and positive straight leg testing, then Plaintiff’s lumbar impairment could

not satisfy the criteria in Listing 1.04A. See Marchetti v. Colvin, No. 13-CV-02581 (KAM), 2014

WL 7359158, at *10 (E.D.N.Y. Dec. 24, 2014) (“For a claimant to show that his impairment

matches a listing, it must meet all of the specified medical criteria. An impairment that manifests

only some of those criteria, no matter how severely, does not qualify.”) (quoting Sullivan v. Zebley,



2
  Although the Listings have been amended since the ALJ issued his decision, these amendments do not bear on the
issues raised by the Plaintiff’s motion or on the Court’s analysis. The Court therefore cites to the current iteration of
the Listings throughout this Memorandum of Decision.


                                                           9
493 U.S. 521, 530 (1991)); accord Howarth v. Berryhill, No. 3:16-CV-1844 (JCH), 2017 WL

6527432, at *3 (D. Conn. Dec. 21, 2017). And if the ALJ is correct that the medical record lacks

sufficient evidence of lumbar spinal stenosis causing chronic weakness and nonradicular pain and

resulting in Plaintiff’s inability to ambulate effectively, then Plaintiff’s impairment could not

satisfy the criteria in Listing 1.04C. The Court addresses the medical evidence concerning each

of these sub-listings in turn.

        With respect to the Listing 1.04A criteria, although the evidence is mixed, substantial

evidence supports the ALJ’s determination that the more recent medical evidence following

Plaintiff’s fusion surgery in April 2015 did not reveal any nerve root impingement or compression

as required by this listing. (See Tr. 807 (October 2015 report from Dr. Aferzon noting that

Plaintiff’s CT scan showed “[e]arly bridging with evolving fusion” and “[o]verall looks good”);

Tr. 897 (January 2017 MRI noting the absence of “neural compromise” post-fusion surgery).)

However, for many months prior to Plaintiff’s fusion surgery, the record does reveal nerve root

impingement. Indeed, nerve compression or impingement appeared to constitute one of Plaintiff’s

major aggravating conditions during this time period. (See, e.g., Tr. 510–11 (MRI from April 29,

2014 noting that at L5-S1, “[t]here is impression upon and displacement of the right S1 nerve

root”); Tr. 347 (Dr. Aferzon’s discharge summary from July 3, 2014, following Plaintiff first

surgery, attributing MRI that “showed a disk herniation with impingement on the exiting right S1

nerve root” as one of the reasons for the procedure); Tr. 499–500 (MRI from August 28, 2014

noting that “[p]reviously seen herniated disc has decreased slightly, though a moderate component

of disc protrusion remains or has recurred.”).) Indeed, Dr. Aferzon’s discharge notes following

Plaintiff’s fusion surgery list as one of his diagnoses “neural compression,” in addition to




                                               10
“[s]coliosis and advanced disk disease, discogenic pain,” and “recurrent disk herniation.” (Tr.

615.)

        Plaintiff therefore argues that the ALJ erred by failing to consider whether Plaintiff’s

impairments met or equaled a Listing during a “closed period” of one year or more including the

time period during which Plaintiff underwent his three surgeries. See, e.g., Carbone v. Astrue, No.

08-CV-2376 (NGG), 2010 WL 3398960, at *13 n.12 (E.D.N.Y. Aug. 26, 2010)

(“A closed period of disability refers to when a claimant is found to be disabled for a finite period

of time which started and stopped prior to the date of the administrative decision granting disability

status.”) (quotation marks and citation omitted). However, this argument fails because there is

substantial evidence in the record to support the ALJ’s additional determination that Plaintiff’s

impairment during this closed period was not “accompanied by sensory or reflex loss,” as also

required by the Listing 1.04A criteria. Specifically, the ALJ noted that “[e]xamination has

continued to reveal areas of tenderness in his lumbar spine, but typically normal range of motion

in [the Plaintiff’s] lumber spine and bilateral extremities.” (Tr. 19.) The ALJ additionally noted

that “[n]eurological examination showed the claimant to possess generally intact reflexes,

sensation and strength in his bilateral lower extremities, with no significant findings of instability

. . . .” (Tr. 19.) These observations are supported by the record evidence. (E.g., Tr. 319, 322, 326,

749, 763, 787.) Therefore, the ALJ’s failure to consider whether the Plaintiff’s nerve impingement

was present for a closed period was harmless error. See, e.g., Whitley v. Colvin, No. 3:17-CV-

00121 (SALM), 2018 WL 1026849, at *14 (D. Conn. Feb. 23, 2018) (“Administrative

legal error is harmless when the same result would have been reached had the error not occurred.”)




                                                 11
(quotation marks, citation, and alterations omitted).3 As a result, no remand is required on the

issue of whether Plaintiff’s lumbar spine impairment met the Listing at 1.04A even for a closed

period.4

         With respect to the Listing 1.04C criteria, although there are some indicia of a lumbar

spinal stenosis diagnosis, substantial evidence supports the ALJ’s determination that Plaintiff

frequently exhibited a normal gait and did not demonstrate an inability to ambulate effectively as

required by Listing 1.04C. (See, e.g., Tr. 322, 326, 341, 505, 749, 763.) The “inability to ambulate

effectively” is defined as “an extreme limitation of the ability to walk; i.e., an impairment(s) that

interferes very seriously with the individual’s ability to independently initiate, sustain, or complete

activities.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00B2b(1). While the record does indicate that

Plaintiff used a single cane at times to assist with walking (see e.g., Tr. 408, 432, 460, 482, 492,

584), the regulations require that the claimant be unable to ambulate independently “without the

use of a hand-held assistive device(s) that limits the functioning of both upper extremities” to

satisfy this criterion. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00.B2b(1) (emphasis added); see also

id. § 1.00.B2b(2) (providing, as “examples of ineffective ambulation,” inter alia, “the inability to

walk without the use of a walker, two crutches or two canes”). The fact that Plaintiff sometimes

used a single cane to assist with walking therefore does not undermine the ALJ’s finding and the

ALJ need not revisit this issue on remand.




3
 The listing requirements aside, and as discussed infra, the Court agrees that the ALJ’s failure to consider whether
Plaintiff was disabled for a closed period when assessing his RFC warrants a remand.
4
 The ALJ also cited Plaintiff’s “typically negative findings on straight leg raise testing.” (Tr. 19.) While the evidence
of Plaintiff’s straight leg raising tests, also relevant to Listing 1.04A, is somewhat mixed (compare Tr. 319, 322, 749,
763, 787, 795, 894, 907 (reports of negative straight leg testing) with Tr. 410, 434, 462, 484, 549, 882 (reports of
positive straight leg testing)), the Court must “defer to the Commissioner’s resolution of conflicting evidence,” Cage,
692 F.3d at 122. The evidence of positive straight leg testing is not so overwhelming that “a reasonable factfinder
would have to conclude otherwise,” Brault, 683 F.3d at 448, and so the Court accordingly defers to the ALJ’s ruling
with respect to this aspect of Listing 1.04A.


                                                          12
               Plaintiff’s Bilateral Knee Impairments

       The ALJ evaluated the Plaintiff’s bilateral knee impairments under Listing 1.02, which

encompasses “[m]ajor dysfunction of a joint(s) (due to any cause)” and which is “[c]haracterized

by gross anatomical deformity . . . and chronic joint pain and stiffness with signs of limitation of

motion or other abnormal motion of the affected joint(s), and findings on appropriate medically

acceptable imaging of joint space narrowing, bony destruction, or ankylosis of the affected

joint(s).” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.02. As relevant here, the joint dysfunction must

also be accompanied by “[i]nvolvement of one major peripheral weight-bearing joint (i.e., hip,

knee, or ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b.” Id. § 1.02(A).

Citing Plaintiff’s “gait and neurological findings on testing of his lower extremities,” the ALJ

determined “that the record does not show that these impairments cause him an inability to

ambulate effectively as defined in 1.00B2b” and therefore concluded that Plaintiff’s knee

impairments did not satisfy Listing 1.02(A). (Tr. 16.) As noted previously, the ALJ’s conclusion

in this regard is supported by substantial evidence in the medical record.

               Obesity

       The regulations do not include a listing for obesity but, rather, contemplate “the

consideration of the effect of obesity as a factor, which may increase the severity of coexisting or

related impairments.” (Tr. 16.) See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00Q. On this issue

the ALJ determined that “the record does not contain an indication that the cumulative effect of

claimant’s obesity so significantly affects his other impairments as to meet or medically equal a

listing.” (Tr. 16.) The Court has not uncovered, and the Plaintiff has not identified, any record

evidence that would undermine this conclusion and so the Court does not disturb it.




                                                  13
                  Whether Plaintiff’s Impairments Otherwise Medically Equaled a Listing

         While Plaintiff argues that “[t]he ALJ made no finding regarding whether listing 1.04 or

1.02(A), either separately or together, medically equaled a listing,” (Pl.’s Mem. at 5), the above

analysis confirms that the ALJ did, in fact, assess whether Plaintiff’s impairments satisfied the

criteria embodied in Listings 1.04 and 1.02(A). As noted previously, a claimant’s impairment

must satisfy all of a listing’s criteria to qualify, see, e.g., Marchetti, 2014 WL 7359158, at *10,

and the ALJ clearly concluded that they did not. Plaintiff also argues that the ALJ was required to

consider whether Plaintiff’s impairments were medically equivalent to some other listing, as set

forth in Listing 1.004H4. That listing provides in relevant part that “in any case in which an

individual has a medically determinable impairment that is not listed, an impairment that does not

meet the requirements of a listing, or a combination of impairments no one of which meets the

requirements of a listing, we will consider medical equivalence.” 20 C.F.R. Pt. 404, Subpt. P, App.

1 § 1.00H4. A claimant’s impairment(s) is medically equivalent to a Listing, according to the

regulations, “if it is at least equal in severity and duration to the criteria of any listed impairment.”

20 C.F.R. § 404.1526(a). While Plaintiff is correct that the ALJ did not appear to consider whether

Plaintiff’s impairments were medically equal to those of another listed impairment, he fails to

identify the relevant findings that the ALJ neglected to consider or another analogous impairment

for which he believes medical equivalence could have been established.5



5
  The ALJ did not specifically address at Step Three Plaintiff’s myofascial pain syndrome, which the ALJ identified
as a medically determinable impairment. However, “the listing of musculoskeletal impairments does not include
general myofascial pain and provides that the pain be coupled with limitation in motion.” Feliciano v. Barnhart, No.
04-CV-9554 (KMW) (AJP), 2005 WL 1693835, at *14 (S.D.N.Y. July 21, 2005) (Report and Recommendation)
(citing 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.02). The ALJ’s determinations regarding Plaintiff’s ability to ambulate
effectively would therefore seem to obviate a finding that Plaintiff’s myofascial pain syndrome could meet the criteria
set forth in Listing 1.02. See id. (concluding that ALJ’s finding that the plaintiff’s myofascial pain syndrome did not
meet the level of severity required by the Listings was supported by substantial evidence in light of physicians’ reports
indicating plaintiff was not limited in her mobility and ambulation). Plaintiff’s motion does not assert any discrete
error with respect to the ALJ’s findings regarding his myofascial pain syndrome.



                                                          14
       Instead Plaintiff argues that the ALJ was obligated to receive as evidence “the judgment of

a physician (or psychologist) designated by the Commissioner on the issue of equivalence.” (Pl.’s

Mem. at 6 (quoting Social Security Ruling (“SSR”) 96-6P).) However the Ruling that the Plaintiff

cites provides further:

       The signature of a State agency medical or psychological consultant on an SSA-831-U5
       (Disability Determination and Transmittal Form) . . . ensures that consideration by a
       physician (or psychologist) designated by the Commissioner has been given to the question
       of medical equivalence at the initial and reconsideration levels of administrative review.
       Other documents, . . . may also ensure that this opinion has been obtained at the first two
       levels of administrative review.

       When an administrative law judge or the Appeals Council finds that an individual[’]s
       impairment(s) is not equivalent in severity to any listing, the requirement to receive expert
       opinion evidence into the record may be satisfied by any of the foregoing documents
       signed by a State agency medical or psychological consultant.

SSR 96-6P, 1996 WL 374180, at *3 (July 2, 1996) (emphasis added). One court in this District

has acknowledged a split among some courts outside of this Circuit as to whether signatures on

the requisite disability forms alone satisfy the requirement that the Commissioner consider medical

equivalence if the state consultants did “not explicitly address equivalence.” See Howarth, 2017

WL 6527432, at *10. The court ultimately did not reach the issue in light of its decision to remand

on other grounds. See id. However, a more recent decision in this Circuit determined that where

the record “contain[ed] a Disability Determination Form completed and signed by a designated

psychological consultant,” this reflected that “the question of medical equivalence was considered

and appropriately rejected,” consistent with SSR 96-6P. Jusino v. Berryhill, No. 17-CV-4553

(GBD) (HBP), 2018 WL 3628901, at *4 (S.D.N.Y. July 30, 2018). The Court agrees with this

conclusion, which tracks the clear language of SSR 96-6P highlighted above. The Court therefore

finds that the ALJ’s receipt of opinion evidence from two physicians—Drs. Jeanne Kuslis and

Khurshid Khan, who considered whether Plaintiff’s impairment met Listing 1.04, and who signed




                                                15
the accompanying Disability Determination and Transmittal Forms, (Tr. 76, 82, 88, 94) satisfied

the ALJ’s obligation on the issue of medical equivalence.6

         Whether the ALJ Erred in Formulating Plaintiff’s RFC

                  The ALJ’s Failure to Consider Whether Plaintiff Was Disabled for a Closed
                  Period

         As an initial matter, while the Court concluded above that the ALJ’s failure to determine

whether Plaintiff’s impairments met or equaled a listing for a closed period was harmless error,

the same cannot be said with respect to the ALJ’s failure to determine whether Plaintiff’s RFC

rendered him disabled for a closed period. Plaintiff underwent three surgeries in a period of nine

months during which he experienced recurring symptoms of nerve compression, as discussed

above, and the last of Plaintiff’s surgeries was followed by three months of physical therapy. Yet

the ALJ did not appear to consider whether, notwithstanding Plaintiff’s subsequent improvements,

he may have been disabled for a closed period of one year or more. Instead, the ALJ appears to

have discounted certain evidence of Plaintiff’s physical limitations because it predated his third

surgery, such as the observation of Plaintiff’s physical therapist, Alyssa Pastuszak, who stated that

Plaintiff “is significantly limited with functional activities including sitting, standing, walking,

bending, carrying and lifting,” and “requires seated rest breaks for prolonged standing, but can

only tolerate standing for 10-15 minutes.” (Tr. 584; see Tr. 21.) This constitutes an error

warranting remand. See, e.g., Smith v. Berryhill, No. 17-CV-05639 (PAE) (SN), 2018 WL

4565144 (S.D.N.Y. Sept. 24, 2018) (adopting Report and Recommendation) (“direct[ing] the ALJ


6
  In addition, SSR 96-6P was replaced by SSR 17-2P effective March 27, 2017, two days before Plaintiff’s hearing
date. The now-applicable SSR clarifies that “[i]f an adjudicator at the hearings or [Appeals Council] level believes
that the evidence does not reasonably support a finding that the individual’s impairment(s) medically equals a listed
impairment, we do not require the adjudicator to obtain [medical expert] evidence or medical support staff input prior
to making a step 3 finding that the individual’s impairment(s) does not medically equal a listed impairment.” SSR
17-2P, 2017 WL 3928306, at *4 (March 27, 2017) (emphasis added). Under either version of the ruling, therefore,
the Court discerns no legal error in the ALJ’s consideration of medical equivalence.



                                                         16
on remand to consider expressly whether, notwithstanding certain evidence tending to suggest

improvement in her condition, [the plaintiff] was disabled for any period of time greater than 12

months following the onset of her disability” where it was unclear from the record whether “the

ALJ considered a closed period of disability at all”).7

                  Other Errors That Bear on Plaintiff’s RFC

         The ALJ also appears to have overlooked certain evidence that warrants reconsideration of

Plaintiff’s RFC not only with respect to a closed period but beyond that period. For example, the

ALJ stated that, “[i]n general, the claimant has received conservative treatment for his ongoing

low back pain following his fusion surgery . . . .” (Tr. 19.) The ALJ also noted that following

Plaintiff’s third surgery he continued to receive treatment from Drs. Aferzon and Parrillo and that

“[a]dditional physical therapy, injections in his lumbar spine, and a possible L3-L4 disc

replacement surgery was also discussed, but there is no indication that these treatment methods

were pursued.” (Tr. 19.) This finding is not supported by the record. The January 2016 report

from Dr. Bash cited by the ALJ in support of this proposition states that Plaintiff “is currently

involved in physical therapy at Hospital for Special Care in New Britain” (Tr. 882)—thus calling

into question the ALJ’s observation of “no record of ongoing therapy following August of 2015.”8

(Tr. 18.) And contrary to the ALJ’s depiction, Plaintiff did undergo bilateral epidural steroid


7
  The ALJ did correctly observe that “Ms. Pastuszak is not an acceptable medical source.” (Tr. 21.) See, e.g., Parsons
v. Berryhill, No. 3:17-CV-1550 (RMS), 2019 WL 1199392, at *9 (D. Conn. Mar. 14, 2019). While this means that
her opinions “cannot be assigned controlling weight,” see id., “a physical therapist is an ‘other source’ whose opinion
the ALJ may consider regarding the severity of a claimant’s impairment and how it affects the claimant’s ability to
work,” Gustafson v. Berryhill, No. 3:18-CV-1026 (MPS), 2019 WL 4744822, at *8 (D. Conn. Sept. 30, 2019)
(quotation marks, alterations, and citation omitted).
8
  At his hearing Plaintiff testified that he maintained a membership at the Hospital for Special Care that essentially
enabled him to manage his own physical therapy and estimated that the last time he saw a physical therapist was in
March 2016. (Tr. 41–43.) If Plaintiff in fact attended formal physical therapy from August 2015 to approximately
March of 2016, as suggested by his testimony, then the ALJ on remand should request the relevant records from that
timeframe. See Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999) “[T]he ALJ, unlike a judge in a trial, must . . .
affirmatively develop the record in light of the essentially non-adversarial nature of a benefits proceeding, even if the
claimant is represented by counsel.”) (quotation marks and citations omitted).


                                                          17
injections in February of 2016. (Tr. 911–12; see also Stip. at 8.) On April 12, 2016, a treatment

note from Dr. Parrillo also indicates that Plaintiff was enrolled in a medical marijuana program

and that “[h]e recently underwent a neuromodulation trial with St. Jude,” (Tr. 909) And on

December 29, 2016, two spinal cord stimulators were inserted into the Plaintiff’s spine. (Tr. 902–

04.) There is also evidence indicating that Plaintiff was taking morphine and hydromorphone to

manage his pain well beyond the aftermath of his fusion surgery. (e.g., Tr. 785, 905.) As such,

the ALJ’s depiction of, and reliance on, the Plaintiff’s treatment following his third surgery as

being “conservative” is inapt. See Jazina v. Berryhill, No. 3:16-CV-01470 (JAM), 2017 WL

6453400, at *6 (D. Conn. Dec. 13, 2017) (finding that the “plaintiff’s treatment regimen—which

included powerful prescription opioids like oxycodone as well as other prescription drugs, and in

the past included physical therapy and injections—does not appear to qualify as conservative”).

This also constitutes grounds for remand. See Rodriguez v. Colvin, No. 13-CV-1195 (DFM), 2016

WL 3023972, at *2 (D. Conn. May 25, 2016) (“It is grounds for remand for the ALJ to ignore parts

of the record that are probative of the claimant’s disability claim.”) (quoting Sutherland v.

Barnhart, 322 F. Supp. 2d 282, 289 (E.D.N.Y. 2004)).

       Plaintiff also points to some apparent inconsistencies in the ALJ’s determinations, such as

his observation that “findings on physical and neurological examination following [Plaintiff’s]

fusion surgery demonstrate ongoing abnormalities on physical examination, but generally intact

findings on neurological examination in his lumbar spine and bilateral lower extremities.” (Tr.

19.) As indicated previously, much of the evidence generally supports the ALJ’s observation that

“[n]eurological examination showed the claimant to possess generally intact reflexes, sensation

and strength in his bilateral lower extremities, with no significant findings of instability, and

typically negative findings on straight leg raising.” (See, e.g., Tr. 322, 787, 905, 907.). As also




                                                18
noted previously, however, the record does indicate some recurring evidence of positive straight

leg raising, and Drs. Aferzon and Bash also noted that Plaintiff continued to experience lower

extremity weakness and neurogenic symptoms following his fusion surgery. (Tr. 807, 809, 882.)

In light of the errors previously identified, on remand the ALJ should reconcile his findings

regarding Plaintiff’s physical and neurological condition against the totality of the evidence

concerning Plaintiff’s limitations—both within and outside of the potential closed period of

disability.

        Whether the ALJ Properly Applied the “Treating Physician Rule” in Assessing
        Plaintiff’s RFC

        The applicable version of the regulation from which the so-called “treating physician rule”

derives required the ALJ to confer “controlling weight” on medical opinions from Plaintiff’s

“treating sources,” so long as those opinions “on the issue(s) of the nature and severity of

[Plaintiff’s] impairment(s) [are] well-supported by medically acceptable clinical and laboratory

diagnostic techniques and [are] not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2).9 “Treating source” is defined as an “acceptable medical

source” who has provided the claimant “with medical treatment or evaluation and who has, or has

had, an ongoing treatment relationship with [the Plaintiff.]” Id. § 404.1527(a)(2). See also

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam) (“[T]he treating

physician rule generally requires deference to the medical opinion of a claimant’s treating

physician,” except where “the treating physician issued opinions that are not consistent with other




9
  On January 18, 2017, the Social Security Administration promulgated final rules that significantly change the way
the Commissioner considers medical opinion evidence and that were made effective March 27, 2017. Revisions to
Rules Regarding the Evaluation of Medical Opinion Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). The new regulation,
20 C.F.R. § 404.1520c, applies only to claims filed on or after March 27, 2017. Accordingly, because the Plaintiff’s
claims were filed before this date, this court applies the regulations in effect prior to March 27, 2017.


                                                        19
substantial evidence in the record, such as the opinions of other medical experts.”) (citation

omitted).

       “If a treating source’s opinion is not given controlling weight, ‘SSA regulations require the

ALJ to consider several factors in determining how much weight the opinion should receive.’”

Consiglio v. Berryhill, No. 3:17-CV-00346 (SALM), 2018 WL 1046315, at *4 (D. Conn. Feb. 26,

2018) (quoting Greek, 802 F.3d at 375). “To override the opinion of the treating physician, . . .

the ALJ must explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and, (4) whether the physician is a

specialist.” Id. (quoting Greek, 802 F 3.d at 385).

       “The Second Circuit has recognized that ‘[t]he opinions of non-examining medical

personnel cannot, in themselves and in most situations, constitute substantial evidence to override

the opinion of a treating source.’” Worthy v. Berryhill, No. 3:15-CV-1762 (SRU), 2017 WL

1138128, at *6 (D. Conn. Mar. 27, 2017) (quoting Schisler v. Sullivan, 3 F.3d 563, 570 (2d Cir.

1993)). However, “the ALJ is entitled to give the opinions of non-examining sources more

weight than those of treating or examining sources where there is record evidence to support such

a determination.” West v. Berryhill, No. 3:17-CV-1997 (MPS), 2019 WL 211138, at *5 (D. Conn.

Jan. 16, 2019); see also Worthy, 2017 WL 1138128, at *6 (“Social Security regulations . . . ‘permit

the opinions of nonexamining sources to override treating sources’ opinions, provided they are

supported by evidence in the record.’”) (quoting Schisler, 3 F.3d at 568). “Nonetheless, the ALJ

may not credit a non-examining physician’s opinion over that of a treating physician’s where the

non-examining physician’s opinion considered less than the full record and the subsequent medical

evidence may have altered the opinion.” West, 2019 WL 211138, at *5.




                                                20
                State Agency Medical Consultants

        The ALJ afforded “great weight” to the opinions of Drs. Jeanne Kuslis and Khurshid Khan,

the State Agency medical consultants, even though he acknowledged that “they are non-examining

and non-treating sources.” (Tr. 21–22.) Both physicians indicated that Plaintiff’s “[l]imitations

are more severe than supported by the objective findings.” (Tr. 77, 89.) Both opined, inter alia,

that Plaintiff could stand and/or walk with normal breaks for a total of two hours per day, sit with

normal breaks for a total of approximately six hours in an eight-hour workday, occasionally climb

ramps/stairs, balance, stoop, kneel, crouch, and crawl, and could never climb ladders, ropes or

scaffolds. (Tr. 77–78, 89–90.) In rendering their opinions, both physicians cited the absence of

“evidence of recurrent disc and patent neuroforaminal canals” in Plaintiff’s March 2015 MRI, the

fact that Plaintiff was managing his pain with narcotics, evidence of a full range of motion in his

spine and the absence of spinal tenderness or muscular tenderness in the paraspinal and quadratus

areas, his normal gait, and his negative straight leg raising and normal deep tendon reflex tests.

(Tr. 79, 91.)

        Dr. Kuslis’s opinion was submitted on July 14, 2015—approximately three months after

Plaintiff’s fusion surgery (Tr. 79), and therefore did not consider the approximately year and a half

of subsequent records that were before the ALJ. Dr. Khan’s opinion was tendered on December

10, 2015 (Tr. 91) and did not consider more than a year of records that followed. This means that

neither physician reviewed Dr. Parrillo’s treatment records which reflected the epidural steroid

injections in February 2016 (Tr. 911) and the spinal cord stimulator trial in December 2016. (Tr.

902.) Nor were Drs. Kuslis and Khan able to consider Dr. Bash’s seemingly mixed prognosis in

January 2016 (Tr. 882) or that Plaintiff was given a prescription for braces in February 2016 by




                                                 21
Dr. Fulkerson to support the weakness in his lower extremities. (Tr. 879.) These are all records

which potentially bear on Plaintiff’s exertional limitations.

       Moreover, the evaluations completed by Drs. Kuslis and Khan both noted the absence of

any other medical opinion evidence for them to weigh (Tr. 77, 91), as both preceded the evaluation

proffered by Dr. Parrillo on March 28, 2017. (Tr. 892.) Thus while both physicians rated

Plaintiff’s “maximum sustained work capability” at the sedentary level, i.e., the lowest exertional

level (Tr. 80, 92), neither had the opportunity to reconcile the subsequent opinion of the Plaintiff’s

treating physician that he was, in fact, unable to perform even sedentary work. In Dr. Parrillo’s

medical source statement he opined, inter alia, that Plaintiff: was limited “to walking a half block,

sitting for thirty minutes and standing for fifteen minutes at one time”; “could only stand and walk

a total of less than two hours, and could only sit for a total of two hours out of an eight-hour day”;

“would need to change positions and would require additional, unscheduled breaks during a

working day”; “required a cane to ambulate due to symptoms of imbalance, pain, weakness and

insecurity”; and “could only rarely lift up to ten pounds, never perform any postural activities,

would be off-task at least 25% of a day, and would be absent about four days per month due to his

impairment.” (Tr. 21; see Tr. 889–92.) Given that these were the only three medical opinions that

the ALJ relied upon, and in light of these gaps in the record, the Court is unable to conclude that

substantial evidence supported the ALJ’s decision to confer greater weight on the opinions of Drs.

Kuslis and Khan than on that of Dr. Parrillo.

       The ALJ is therefore instructed on remand to further develop the record by making

reasonable efforts to obtain updated opinions from Drs. Kuslis and Khan or another medical source

that account for the Plaintiff’s entire medical history and that consider the opinion of Dr. Parrillo.

See Jazina, 2017 WL 6453400, at *7 (ordering remand after determining that “[t]he ALJ erred in




                                                 22
assigning significant weight to the state agency medical consultants’ under-informed opinions”

where they failed to review the entire record and did not consider the opinions of the plaintiff’s

treating physicians, and further noting that “[t]he ALJ may also decide to request an updated

assessment from a state agency medical consultant, after the consultant has the opportunity to

review all of the information in the record, including the treating physicians’ opinions”); see also

McGlothin v. Berryhill, No. 1:17-CV-00776 (MAT), 2019 WL 1499140, at *4–*5 (W.D.N.Y. Apr.

4, 2019) (ordering ALJ on remand “to obtain an updated opinion from a consultative physician or

other acceptable medical source regarding all of Plaintiff’s exertional and postural limitations”

where the Court determined that the consultative physician’s opinion was stale for failing to

account for the Plaintiff’s entire medical history).

               Dr. Parrillo

       As for Dr. Parrillo, the ALJ conferred only “partial weight” on his opinion in assessing the

Plaintiff’s RFC. (Tr. 21.) The ALJ acknowledged that Dr. Parrillo is a “treating source” but

declined to afford his opinions controlling weight due to the ALJ’s conclusion that “the opined

limitations in the claimant’s ability to tolerate prolonged sitting, required use of a cane for

ambulation, and inability to perform postural activities is inconsistent with Dr. Parillo’s [sic] own

findings on physical and neurological examination, showing general benign findings and full

strength in the claimant’s lower extremities.” (Id.)

       “An ALJ acts reasonably . . . in discounting a treating physician’s opinion based on a

finding that the opinion was inconsistent with the physician’s own treatment notes.” Harrison v.

Berryhill, No. 16-CV-7220 (KMK), 2019 WL 580748, at *8 (S.D.N.Y. Feb. 13, 2019). The ALJ’s

characterization of Dr. Parrillo’s medical statement as being inconsistent with his own treatment

observations is supported by substantial evidence in the record. (See Tr. 749 (reporting “full and




                                                 23
functional” range of motion in “flexion and extension,” negative straight leg raising, negative

“[f]acet loading maneuvers involving standing extension and rotation,” “symmetric and equal”

deep tendon reflexes, “5/5 strength throughout both upper and lower extremities,” and a normal

gait “without assistive device,” though observing “tenderness in the paraspinals, quadratus, and

superior cluneal region”); Tr. 763 (same); Tr. 787 (same); Tr. 795 (same); Tr. 802 (observing

“sensory loss and muscle weakness in the lower extremities” but full range of motion, “no gross

deformity or atrophy,” “[m]otor testing is 5/5 in all extremities,” normal gait, and symmetric and

equal deep tendon reflexes).)

       However, certain evidence from Plaintiff’s other treatment providers supports Dr.

Parrillo’s opinion. (See, e.g., Tr. 584 (note from physical therapist Pastuszak approximately one

month before Plaintiff’s fusion surgery describing Plaintiff’s significant physical limitations); Tr.

682 (physical therapy note approximately three months after Plaintiff’s fusion surgery indicating

progress but recommending ongoing “skilled PT to address ROM [range of motion] and strength

limitations”); Tr. 809 (note from Dr. Aferzon approximately five months after Plaintiff’s fusion

surgery indicating that Plaintiff “is slowly improving” but “[s]till very limited in physical activity”

and “reports some neurogenic symptoms”); Tr. 882 (report from Dr. Bash in January 2016

indicating that Plaintiff has a “significant bilateral paralumbar muscle spasm, “[n]o pathologic

reflexes,” and “a significantly antalgic gait”).) And while the ALJ also found Dr. Parrillo’s opinion

to be inconsistent with the Plaintiff’s own testimony concerning his ability to perform daily

activities (Tr. 21), some of the Plaintiff’s testimony corroborates the limitations described by Dr.

Parrillo. For example, while the Plaintiff testified that he manages his own physical therapy daily,

is able to shower, do light loads of laundry, prepare meals for his family, and attend car shows

once or twice a year, he also testified that: he uses a cane daily (Tr. 46); if he attends a car show




                                                  24
he can only walk for 45 minutes to an hour before needing a wheelchair (id.); he typically rests

“for a couple of hours” each day after completing an hour to an hour and 15 minutes of physical

therapy (Tr. 48–49); he needs assistance obtaining heavy items from the kitchen when cooking

and is unable to reach for items that are on the bottom shelves (Tr. 50); he experiences spasms in

his leg and back “every single day constantly” (Tr. 54); he frequently changes positions and lies

down typically once an hour or every other hour (Tr. 55–56); and about every other hour of each

day the pain will disrupt everything that he is doing, and that on some days this will occur nearly

every 30 minutes to an hour. (Tr. 58.) While the ALJ was entitled to weigh the Plaintiff’s

credibility, see, e.g., Snell v. Apfel, 177 F.3d 128, 135 (2d Cir. 1999), the Court does not find the

Plaintiff’s testimony so inconsistent with Dr. Parrillo’s opinion so as to warrant discounting Dr.

Parrillo’s opinion on that basis alone.

       In short, because the ALJ did not address fully “the consistency of [Dr. Parrillo’s] opinion

with the remaining medical evidence,” Consiglio, 2018 WL 1046315, at *4 (quoting Greek, 802

F.3d at 375), on remand the ALJ should revisit the weight to be afforded to Dr. Parrillo’s opinion

alongside his reconsideration of updated opinion evidence from Drs. Kuslis and Khan or other

acceptable medical source(s).

        Whether Plaintiff’s RFC is Otherwise Supported by the Record

       Finally, Plaintiff argues that the limitations identified by Dr. Parrillo were wrongfully

excluded from Plaintiff’s RFC. At his hearing the Vocational Expert testified that if Plaintiff’s

need to change positions resulted in him being 10% or more off task per day, it “would then rule

out all competitive employment.” (Tr. 65.) The Vocational Expert further answered in the

affirmative when asked, “if someone were unable to sit or stand in combination for a full eight

hours would that preclude full time work?” (Id.) Because Dr. Parrillo opined that Plaintiff would




                                                 25
be off-task at least 25% of the day and could stand and sit in combination for no more than four

hours per day, Plaintiff argues that crediting his opinion would have precluded a finding that

Plaintiff has the ability to perform sustained work for eight hours a day.

        This argument is essentially a repackaging of Plaintiff’s argument that the ALJ erred in

failing to give adequate weight to Dr. Parrillo under the treating physician rule. For the reasons

previously stated, on remand the ALJ should revisit the extent to which Dr. Parrillo’s opined

limitations are consistent with the other medical evidence in the record in determining whether to

credit these limitations.

Conclusion

        For the foregoing reasons, Plaintiff’s motion to remand is granted and the Commissioner’s

motion for judgment on the pleadings is denied. The Clerk shall enter a judgment of reversal and

remand the case to the Commissioner for further proceedings consistent with this Memorandum

of Decision. Specifically, the ALJ shall reconsider the Plaintiff’s RFC for purposes of the

disability determination both for a closed period and generally. The ALJ shall further develop the

record by seeking updated opinions from Drs. Kuslis and Khan or other suitable medical source(s)

that account for the Plaintiff’s entire medical history and that consider the opinion of Dr. Parrillo.

In light of the updated record, the ALJ shall revisit and reconcile his prior findings and determine

anew whether the Plaintiff was disabled for a closed period or is currently disabled under the Act.

Any subsequent appeal to this Court from the Commissioner’s decision following remand shall be

assigned to me, as the District Judge who issued the ruling that remanded the case.

        SO ORDERED at Bridgeport, Connecticut, this 11th day of February 2020.


                                                /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE



                                                 26
